        Case 3:17-cv-07190-JCS Document 133 Filed 03/08/21 Page 1 of 1




                          UNITED STATES DISTRICT COURT
                        NORTHERN DISTRICT OF CALIFORNIA
                            ZOOM CIVIL MINUTE ORDER

 Case No.: 17-cv-07190-JCS              Case Name: O'Neil v. City and County of San Francisco
 Chief Magistrate Judge: JOSEPH         Date: March 5, 2021          Time: 7 M
 C. SPERO

Attorney for Plaintiff: Adante Pointer for Patrick Buelna
Attorney for Defendant: Ryan Stevens for Hunter Sims

 Deputy Clerk: Karen Hom                            Court Reporter: Not Reported

                            ZOOM WEBINAR PROCEEDINGS

1. Further Case Mgmt Conference - Held

                              ORDERED AFTER HEARING

Updated joint case management conference statement due 6/25/2021.

NOTES: As to the underlying state court criminal case, a scheduling conference to set a
preliminary hearing is set for May 14, 2021.

CASE CONTINUED TO: 07/02/2021 at 9:30 AM for a further case management conference
by Zoom. Zoom Webinar ID 161 926 0804 Password: 050855. Please see Judge Spero’s website
for additional Zoom information.
